Citation Nr: 0938108	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-06 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye injury, 
described as steel splinters in the retina.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from March 1953 to March 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in St. 
Petersburg, Florida which denied service connection for an 
eye disorder.

On a substantive appeal form received in March 2008, the 
Veteran requested a travel board hearing to be held at his 
local RO.  In July 2008, he indicated that he would also 
accept a video-conference hearing.  A travel Board hearing 
was scheduled for August 2009, for which the Veteran failed 
to appear without providing any reason or request for 
rescheduling. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for an eye disorder.  
Additional development is required in this case as there are 
gaps in the record pertaining to matters critical to a full 
and fair disposition and adjudication of the claim.  

The Veteran maintains that during service in the spring of 
1953, he sustained some kind of eye injury while performing a 
paint grinding operation which resulted in foreign matter 
being caught in the eye.  He reports sometime between April 
and August 1953 at the Brooklyn Navy Yard Dispensary, a 
Captain performed a procedure removing a large metal chip 
from the eye, bandaging the eye and issuing the Veteran an 
eye patch to wear for several weeks.  He stated that 
thereafter, in about 2004 or 2005 a CT scan or MRI done at 
the VAMC in West Palm Beach, revealed the presence of 
retained metal in the eye.  The Veteran now seeks service 
connection for claimed retained metal fragments in his eye 
and any residuals attributable thereto.

A review of the service treatment records fails to disclose 
any reference to or documentation of an eye injury or 
treatment in service.  Both the Veteran and his 
representative have observed that treatment records may be 
available from the Brooklyn Navy Yard Dispensary and have 
requested that an attempt to obtain these records be made.  
The Board agrees that an attempt to obtain this evidence 
should be made in this case.  

In addition, the Veteran mentioned that VA records from the 
VAMC in West Palm Beach include a CT scan and MRI report 
which reveals the presence of metallic fragments in the eye.  
The file currently contains records from that VAMC dated from 
January 2005 to April 2007; however there is no CT scan or 
MRI report among those records.  Based on the Veteran's 
reported history, it appears possible that this evidence may 
have been dated in 2004.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As such, a request for additional VA records 
will be undertaken.  

VA records dated in 2006 document that the Veteran underwent 
an eye examination which revealed slight vision loss in both 
eyes.  At that time, the Veteran complained of seeing black 
and white floaters and gave a history of having a paint chip 
removed from one of the eyes years previously.  No eye 
conditions were diagnosed at that time.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).

At this point, the record contains a lay report of an eye 
injury in service with reference to current evidence 
reportedly showing that residual metallic fragments remain in 
the eye (due to the in-service eye injury), together with 
indications of current eye disability, in the form of mild 
visual impairment, which has not been specifically diagnosed 
or attributed to any condition.  Accordingly, the Board finds 
that a medical examination is necessary in order to address 
the question of whether the Veteran has a currently 
manifested eye disorder which is causally related to service.  
See 38 C.F.R. § 3.310(a); McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (holding that an examination is necessary when the 
record indicates that a current disability may be associated 
with a service-connected disability).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  An attempt shall be made to obtain the 
Veteran's medical records dated from March 
1953 to July 1953, from all appropriate 
alternative sources, relating to his 
claimed eye injury and treatment as 
allegedly received at the Brooklyn Navy 
Yard Dispensary.  If these records are not 
available, or if the search for the 
records otherwise yields negative results, 
that fact should be documented in the 
claims file, and the Veteran should be 
informed of this in writing.

2.  The Veteran's medical records from the 
VAMC in West Palm Beach, Florida should be 
requested for the period extending from 
January 2003 to February 2005.  It is 
specifically requested that any CT scan or 
MRI reports dated from 2003 forward be 
associated with the file.  

3.  After any additional evidence has been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
a VA examination to determine the nature, 
onset and etiology of any eye disorder 
found to be present.  The examiner shall 
be provided with the claims file for 
review in conjunction with the 
examination.  All necessary special 
studies or tests are to be accomplished.  

Initially, the examiner is asked to 
identify and diagnose any currently 
manifested eye disorders to include vision 
loss.  In this regard, the Veteran 
maintains that metallic fragments remain 
in his eye as a result of an eye injury 
sustained in service in 1953; if possible 
any necessary testing/evaluation should be 
undertaken to determine whether there is 
in fact any current evidence of metallic 
fragments in either eye.  

The examiner is also asked to express an 
opinion as to whether it is at least as 
likely as not that any currently 
manifested eye disorder, to include vision 
loss, is related to an eye injury which 
reportedly occurred during service in 
1953, at which time a metal chip was 
reportedly removed from the eye.  The 
examiner must provide a complete rationale 
for all conclusions reached in a legible 
report.

4.  When the development requested has 
been completed, the claim should be review 
on the merits by the RO, to include 
consideration of all evidence added to the 
file since the issuance of the SOC in 
March 2008.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

